                Case 3:19-cr-00376-RS Document 57 Filed 10/15/20 Page 1 of 1



 1

 2

 3

 4

 5                                   IN THE UNITED STATES DISTRICT COURT
 6                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7                                         SAN FRANCISCO DIVISION
 8

 9

10     UNITED STATES OF AMERICA,                             Case No.: CR 19–376 RS
11                      Plaintiff,                           ORDER TO CONTINUE STATUS
                                                             CONFERENCE TO DECEMBER 15,
12              v.                                           2020, AND TO EXCLUDE TIME
13     THOMAS HENDERSON,
       KEXING HU,
14          a/k/a PETER HU, and
15     COOPER LEE

16

17              Defendants.

18

19          Based on the reasons provided in the stipulation of the parties above, and for good cause shown,
20   the Court hereby orders that the telephonic status hearing date of October 20, 2020, is vacated and
21   reset for a status hearing on December 15, 2020, at 2:30 p.m. It is FURTHER ORDERED that time is
22   excluded, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii) and (B)(iv) through December 15, 2020.
23

24
                     IT IS SO ORDERED.
25

26
       Dated:         10/15/2020
                     ______________
27                                                           HON. RICHARD SEEBORG
                                                             United States District Judge
28

     ORDER HENDERSON ET AL., CR
     19–376 RS
                                                         1
